SECURITY AGREEMENT

(Equipment)




This Security Agreement (the “Agreement”) is made between DEER TRAIL MINING
COMPANY, LLC, a Nevada limited liability company (the “Pledgor” and ROCCO
TROTTA, an individual (the “Secured Party”).




This Agreement is made in connection with a Promissory Note between Pledgor and
Secured Party (the “Promissory Note”) dated the same date.  




For good and valuable consideration, the receipt of which is hereby
acknowledged, Pledgor and Secured Party hereby agree as follows:




1.  Grant of Security Interest.  Pledgor hereby grants to Secured Party a
security interest in all of the equipment described on the attached Exhibit A,
and in all proceeds and products thereof in any form, in substitutions and
accessions thereto or therefore, and in all increases or profits received
therefrom, including, without limitation, all property described in any schedule
from time to time delivered by Pledgor to Secured Party, (collectively the
“Collateral”).




Pledgor and Secured Party acknowledge their mutual intent that all security
interests contemplated herein are given as a contemporaneous exchange for new
value to Pledgor.




2.  Debts Secured.  The security interest granted by this Agreement shall secure
Pledgor’s present debts and obligations to Secured Party evidenced by the
Promissory Note of Pledgor in favor of Secured Party dated March 22, 2010, in
the original principal amount of One Hundred Forty Five Thousand Three Hundred
and 00/100 U.S. Dollars ($145,000.00), and any and all renewals, extensions,
replacements, modifications and amendments thereof (including any which increase
the original principal amount).  The security interest granted by this Agreement
shall also secure all Pledgor’s present and future debts to Secured Party,
including all other present and future debts of Pledgor in favor of any other
person that are assigned to Secured Party.




  3.  Perfection and Enforcement of Assignment and Security Interest. Pledgor
agrees to deliver any and all documents  evidencing the Collateral, to Secured
Party at the time of execution of this Agreement.  Pledgor agrees to give good
faith, diligent cooperation to Secured Party and to perform such other acts as
reasonably requested by Secured Party for perfection and enforcement of said
assignment and security interest.  Pledgor will promptly deliver to Secured
Party all written notices or other documents constituting or relating to the
Collateral, which are received in the future and will promptly give Secured
Party written notice of any other notices which are received in the future by
Pledgor with respect to the Collateral.

 

  4.  No Transfer of Ownership Prior to Default.  Pledgor does hereby make,
constitute and appoint Secured Party and its designees, as Pledgor’s true and
lawful attorney in fact, with full power of substitution, to transfer the
Collateral to the name of Secured Party or such other name as designated by
Secured Party.  Such power may be exercised in the sole discretion of Secured
Party, but only upon a default.




Pledgor agrees to pay any and all expenses and out of pocket costs, including,
reasonable attorneys fees and legal expenses, incurred by Secured Party in
connection with this Section and the payment thereof shall be secured by the
Collateral.




5.  Location of Collateral.  Pledgor represents and warrants that:




a.

Pledgor’s equipment is kept at the following locations and no others:  Deer
Trail Mine located near Marysvale, Utah;




b.

Pledgor’s chief place of business is located at the Deer Trail Mine located near
Marysvale, Utah;




c.

Pledgor’s chief executive office is located at 8880 Rio San Diego Drive, 8th
Floor, San Diego, CA 92108;




d.

Records concerning Pledgor’s equipement are kept at the following locations and
no others: Deer Trail Mine located near Marysvale, Utah and 8880 Rio San Diego
Drive, 8th Floor, San Diego, CA 92108.  




Pledgor agrees that it will not change any of the above locations or create any
new locations for such matters without giving Secured Parties at least thirty
(30) days prior written notice thereof.




6.  Representations and Warranties Concerning Collateral.  Pledgor represents
and warrants that:




a.  Pledgor is the sole owner of the Collateral registered in Pledgor’s name.




b.  The Collateral is not subject to any security interest, lien, prior
assignment, or other encumbrance of any nature whatsoever except for current
taxes and assessments which are not delinquent and the security interest created
by this Agreement.




7.  Covenants Concerning Collateral.  Pledgor covenants that:




a.  Pledgor will keep the Collateral free and clear of any and all security
interests, liens, assignments or other encumbrances, except those for current
taxes and assessments which are not delinquent and those arising from this
Agreement.




b.  Pledgor agrees to promptly execute and deliver any UCC Financing Statements
reasonably requested by Secured Party for perfection or enforcement of this
Agreement and the security interests created hereby, and to give good faith,
diligent cooperation to Secured Party and to perform such other acts reasonably
requested by Secured Party for perfection and enforcement of said security
interests.


 

           8.  Right to Perform for Pledgor.  Secured Party may, in its sole
discretion and without any duty to do so, elect to discharge taxes, tax liens,
security interests, or any other encumbrance upon the Collateral, perform any
duty or obligation of Pledgor, pay filing, recording, insurance and other
charges payable by Pledgor, or provide insurance as provided herein if Pledgor
fails to do so. Any such payments advanced by Secured Party shall be repaid by
Pledgor upon demand, together with interest thereon from the date of advance
until repaid at the rate of twelve percent (12.0%) per annum.




9.  Insurance.  Pledgor agrees to insure the equipment at Pledgor’s expense,
against loss, damage, theft, and such other risks as Secured Party may request
to the full insurable value thereof with insurance companies and policies
satisfactory to Secured Party.  Proceeds from such insurance shall be payable to
Secured Party as its interests may appear and such policies shall provide for a
minimum ten days written cancelation notice to Secured Party.  Upon request,
policies or certificates attesting to such coverage shall be delivered to
Secured Party.  Insurance proceeds may be applied by Secured Party toward
payment of any obligation secured by this Agreement, whether or not due, in such
order of application as Secured Party may elect.




10.  Default.  Time is of the essence of this Agreement.  The occurrence of any
of the following events shall constitute a default under this Agreement:




  a.  Any representation or warranty made by or on behalf of Pledgor in this
Agreement is materially false or materially misleading when made;




  b.  Pledgor fails in the payment or performance of any obligation, covenant,
agreement or liability created by or contemplated by this Agreement or secured
by this Agreement; or




  c.  Any default in the payment or performance of any amounts, obligation,
covenant, agreement or liability under the Promissory Note referred to in
Paragraph 2 of this Agreement.




No course of dealing or any delay or failure to assert any default shall
constitute a waiver of that default or of any prior or subsequent default.




11.  Remedies.  Upon the occurrence of any default under this Agreement, Secured
Party shall have the following rights and remedies, in addition to all other
rights and remedies existing at law, in equity, or by statute or provided in the
Promissory Note or any related Loan Agreement:  




a.  Secured Party shall have all the rights and remedies available under the
Uniform Commercial Code;




b.  If Pledgor fails to cure any default within fifteen (15) days after
Pledgor’s receipt of written notice of default from Secured Party, Secured Party
may sell, assign, deliver or otherwise dispose of any or all of the Collateral
for cash and/or credit and upon such terms and at such place or places, and at
such time or times, and to such persons, firms, companies or corporation as
Secured Party reasonably believes expedient, without any advertisement
whatsoever, and, after deducting the reasonable costs and out-of-pocket expenses
incurred by Secured Party, including, without limitation,  reasonable attorneys
fees and legal expenses,  advertising of sale of the Collateral,  sale
commissions,  sales tax, and  costs for preservation and protection of the
Collateral, apply the remainder to pay, or to hold as a reserve against, the
obligations secured by this Agreement.




The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Secured Party might otherwise have, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Secured Party may deem expedient.  No delay or omission in the exercise
of any such right, power or remedy or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver thereof or
of any default or to be an acquiescence therein.




In the event of breach or default under the terms of this Agreement by Pledgor,
Pledgor agrees to pay all reasonable attorneys fees and legal expenses incurred
by or on behalf of Secured Party in enforcement of this Agreement, in exercising
any remedy arising from such breach or default, or otherwise related to such
breach or default.  Pledgor additionally agrees to pay all reasonable costs and
out-of-pocket expenses, including, without limitation, (1) reasonable attorneys
fees and legal expenses, (2) advertising of sale of the Collateral, (3) sale
commissions, (4) sales tax, and (5) costs for preservation and protection of the
Collateral, incurred by Secured Party in obtaining possession of Collateral,
preparation for sale, sale or other disposition, and otherwise incurred in
foreclosing upon the Collateral.  Any and all such costs and out-of-pocket
expenses shall be payable by Pledgor upon demand, together with interest thereon
at twelve percent (12.0%) per annum.




Regardless of any breach or default, Pledgor agrees to pay all expenses,
including reasonable attorneys fees and legal expenses, incurred by Secured
Party in any bankruptcy proceedings of any type involving Pledgor, the
Collateral, or this Agreement, including, without limitation, expenses incurred
in modifying or lifting the automatic stay, determining adequate protection, use
of cash collateral, or relating to any plan of reorganization.




12.  Additional Affirmative Covenants of Pledgor.  During the term of this
Agreement, Pledgor agrees that Pledgor shall not sell any of the Collateral
without the consent of Secured Party.  




13.   Notices.  All notices or demands by any party hereto shall be in writing
and may be sent by regular mail.  Notices shall be deemed received when
deposited in a United States post office box, postage prepaid, properly
addressed to Pledgor or Secured Party at the mailing addresses stated below or
to such other addresses as Pledgor or Secured Party may from time to time
specify in writing.  Any notice otherwise delivered shall be deemed to be given
when actually received by the addressee.




If to Pledgor to:




Rocco Trotta

3 Aerial Way

Syosset, New York 11791




If to any Secured Party to:




Deer Trail Mining Company, LLC

8880 Rio San Diego Drive, 8th Floor

San Diego, CA 92108.




14.  General.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, U.S.A.




Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




All references in this Agreement to the singular shall be deemed to include the
plural if the context so requires and vice versa.  References in the collective
or conjunctive shall also include the disjunctive unless the context otherwise
clearly requires a different interpretation.  




All agreements, representations, warranties and covenants made by Pledgor shall
survive the execution and delivery of this Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any obligation to Secured Party contemplated by this Agreement is outstanding
and unpaid, notwithstanding any termination of this Agreement.  All agreements,
representations, warranties and covenants in this Agreement shall bind the party
making the same and its heirs and successors, and shall be to the benefit of and
be enforceable by each party for whom made and their respective heirs,
successors and assigns.




This Agreement constitutes the entire agreement between Pledgor and Secured
Party as to the subject matter hereof and may not be altered or amended except
by written agreement signed by Pledgor and Secured Party.  All other prior and
contemporaneous understandings between the parties hereto as to the subject
matter hereof are rescinded.  




Dated: March 22, 2010




Secured Party:

Pledgor:




ROCCO TROTTA

DEER TRAIL MINING COMPANY, LLC










By_______________________

By: /s/  Mark A. Lopez

  Rocco Trotta

   Mark A. Lopez, Manager

 

 

 

 

EXHIBIT A

Deer Trail Mining Company, LLC Equipment List



Purchase Equipment Description

price

2001 Cat 938G Wheel Loader S/N 4xs01978

$97,755.00

2000 Case 903013 Hydralic Excavator S/N DACO302987

$82,953.00

1999 Western Star 4964SX T/A Truck Tractor S/N 2wkpdcchovk945561

$31,247.50

Toyota 4300 Lb Forklift

$3,501.88

Ferree LT35 8x27 ft Equipment Trailer

$6,465.00

1997 Terex SS1048 Telescopic Forklift S/N 97777

$44,177.50

2001 Lincoln portable arc welder

$4,848.75

2006 Easy Kleen Magnum Gold Pressure washer

$2,963.13

1997 Genie Z6034 Articulated Boom Lift S/N 207

$17,833.00

2004 Airman Portable Generator set

$11,000.00

2005 Airman Portable Air Compressor

$9,500.00

Atomic Absorption Spectrophotometer

$ 11,720.00  

 







Westech Thickener

$28,000.00

2001 GMC Yukon

$10,891.04

6-Cell GaliigherAgitair Flotation Machine

$25,000.00

10" Marcy Gy-Roll Cone Crusher with motor

$3,850.00

4 -2.5"x2" Galigher Rubber lined slurry pumps

$13,600.00

1-SIHI Vacuum Pump

$6,000.00

1- Nash Vacuum Pump

$6,000.00

2-3x6 Nash Vertical Vacuum Receiver tank

$7,300.00

1- 2.5"x2" Galigher slurry pump

$5,500.00

1- 2.5"x2" Galigher slurry pump

$5,500.00

1- Roots 59AF positive displacement blower

$1,250.00

1- 2.5"x2" Galigher Rubber lined slurry pump

$3,732.67

1- Bico Ring and Puck Vibrating Pulverizer

$3,000.00

Sokkia Survey Equipment

$4,145.67

10' 6" x 10' EIMC Filter with vacuum pump

$85,000.00

1 GE power transformer

$ 53,750.00

1- Cutler Hammer oil filled substation transformer

$27,280.00

1980 GMC Top Kick Water Truck

$11,500.00

1989 Ford Pickup

$3,000.00




 



